‘.       i

     I       .




                  OFFICE     OF THE ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN




                                                          en reaelved rod
                                                           we quote SPaa




                            %e8theC~rrlonerrcourt
                                                have
                                                   authm-
                 ity   *y pmmlripuoa Offiolrlsuret
                       to                             Bona8 tar
                                                    I
                 doputt** OS the above namd offloirlm
                      Wth the above stated Nate, doer tb Cam-
                 mlarlomrcl Court aad County Auditor ban the
Bonorable S. L. Ueet, page 2


     authority to p&r the premlume on Offiolal Sure-
     ty Bonds for the 4 oamlr~ioner~,vhero the
     salary 18 bared on Artiole 23500t

          hrtiole 16, seotfon 61, of our stat. Constitution,
wami0di~      put 00ml   0fri06r8    in 00mie8    hwing l pop-
letlon of 20,000 or more inhabitant8    8ooording  to t& lart
preoedlng ?ederal oenaua on a ral.sryb&sir fra and after
the let dq of Janw~,    1936. Seatlon l3 of Artidle 39120,
V. A. 0. 8., maker it the mandatory dutr of the oolplirrlon-
lr 8’
    o o u r in
            tr o o u u tle8
                        h 4 Tlng
                              a popuhtion     o f20,000
                                                     or
more lnhabltantr u~d 1088 than 190,000 lnhabitrntr, aooord-
lag to the lsst preoedlng Federal O~MUS,  to fix the ssl~ier
of aertelnnabd  oounty offlcwrr, inoludlng rherlffr, l88e880r8’
and oolleotorr of taxer,oountx lttornap,    aountr Judger,
oountq alerkr, dlrtrlot clerk8 and aountr trersurerr  snd
other nnned offiorrr.
          8eptinn (b) of Artiolr 3899, V. A. C. S., 4s amend-
ed br the Act8 of the 117thLengirlature,1941, reads, in pert,
ar follov8r
          '(b) Eaoh officer named in thlr Aot, vhere
     he reoelver a ralary a8 oompenlcrtlonfor hi8 8er-
     vice8, rhall be lntltled and permitted to purohare
     or oharge to hie oouaty 811 rearonable expender
     necorsary in the proper aud legal oonduot of hi8
     offloe, premluu on offlolal8' bondr, premiuu on
     fire, burglaq,   theft, robbsrx inrurenee proteot-
     lng public Sondr, and lnalading the coat of surety
     bond8 for hi8 deputies, provided that expense8 ln-
     aurred for the prealms on offlolalr~ bond8 for
     the oountq trea8urer.   oount auditor, oountyroed
     oomml88loner8, oountr rohooI 8uperlntendent, aad
     thq hlQ and animal laspeotor, ineludIng the eort
     or rur*tJ  bonds for q     Qputl~r  or my  suoh otfi-
     aers, MJ be alro inoluded, 8ad ruuh sxpsneer to
     be parred on, predeteralned and alloved in the
     time and mount, as nearlr 88 po88lble, br the
     Comalrslomr8 Court oaoe eaah month for the en-
     ruing month, upon the rpplloatlon br eaoh offl-
     oer, rtatlng the kind, probable amount of expen-
     diture and the neoersit~ for the rxpeare8 of his
     office for rush eneul~ month, vhloh lpplieatlon
     rhdl, before pre~entatlonto said court, tirst       be
     endorsed br the oounty ladltor,lf any, otbervllie
     i&O OOUKitrtr6aEtZO?# O&y a8 to rhethsr fUUdS
     me arallable   for payment   of 8uah exposes.  . . .
t0~(1~8bk   a.   t.   v088, p8ga3




                                    ‘